THE STATE OF TEXAS
                                           MANDATE
TO THE COUNTY COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 9th
day of January, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Carol Paselk, Appellant                                   No. 06-14-00047-CV

                   v.                                     Trial Court No. CV14-08223

Justice of the Peace, Precinct 1, Yvonne
King, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carol Paselk, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 7th day of December, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk